WOODLEY, Judge.
The appeal is from a conviction for driving a motor vehicle upon a public street of the incorporated city of Ballinger, in Runnels County, Texas, the punishment having been assessed at a fine of $100.
The evidence of two patrolmen of the Ballinger Police Force was sufficient to show that appellant, while intoxicated, on the morning of September 7, 1952, drove an automobile on South 7th Street in Ballinger, and was pursued by the officers and arrested for the offense.
Bill of Exception No. 1 relates to the overruling of appellant’s motion to quash the complaint because: (1) It fails to disclose by whom it was sworn, if it was sworn to. (2) It does not appear to have been sworn to by a credible person, and (3) It is defective in form.
The complaint appears to have been made and signed by J. L. Moreland, and sufficiently charges that on September 7, 1952, appellant committed the offense for which he was convicted.
Following the signature of the complainant Moreland appears the jurat of the county attorney as follows: “Sworn to and subscribed before me this 7th day of September A.D. 1952. /s/ Lawrence Jack Moore, County Attorney, Runnels County, Texas.”
It is appellant’s contention that the jurat fails to state by whom the oath was made.
We overrule this contention and hold that the jurat suffi*640ciently establishes that the person who subscribed also swore to the complaint, namely J. L. Moreland.
We also overrule the contention that the jurat is defective because it does not state that the complainant was a credible person.
Though an information is required to be founded upon the affidavit of a credible person, it is not necessary that the state’s pleadings show such fact. Ashley v. State, 155 Tex. Cr. R. 534, 237 S.W. 2d 311. There is nothing in the record to suggest, and appellant does not contend, that J. L. Moreland was not a credible person.
The information was filed on the same day as the complaint and charges the same offense in the same language. However, the information does not refer to the complaint nor show on its face that a complaint had been filed. It is contended that since the file mark does not show the time or order of filing, the information should be set aside because it is not shown to have been based upon a complaint theretofore made.
Art. 415 C.C.P. provides in part that no information shall be presented until affidavit has been made by some credible person charging the defendant with an offense. It also provides that the affidavit shall be filed with the information.
Appellant contends that it must affirmatively appear in the record that the complaint was made and filed before the information was filed. He agrees with our holding in Ashley v. State, 155 Tex. Cr. Rep. 534, 237 S.W. 2d 311, that it is not essential that the information refer to the complaint.
In Bradbury v. State, 68 Tex. Cr. R. 614, 152 S.W. 169, cited by appellant, the complaint did not show when it was sworn to (the jurat showing the day of the month was left blank).
Here the offense was alleged to have been committed on September 7th, the complaint was sworn to before the county attorney, and both the complaint and information were filed with the clerk, all on the same day, September 7th. There is nothing to suggest that the county attorney presented the information prior to the signing of the complaint.
No error is shown in the overruling of appellant’s motion to quash the complaint and information.
*641This court judicially knows that Ballinger is located in Runnels County and is the county seat of that county. Proof of the incorporation of said city from the minutes of the commissioners’ court of Runnels County was properly received. We overrule the contention that the state failed to show venue and failed to prove that Ballinger was incorporated as alleged in the information.
Other bills of exception have been examined and no reversible error is found.
The judgment is affirmed.